 



Exhibit 10.20
PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT
BMC Software, Inc., a Delaware corporation (the “Company”), hereby grants to the
Recipient this Performance-Based Restricted Stock Award (this “Award”) effective
as of the Grant Date pursuant to the terms of this Performance-Based Restricted
Stock Award Agreement (this “Agreement”). The Award and this Agreement are
subject to all of the terms and conditions of this Performance-Based Restricted
Stock Award and the BMC Software, Inc. 1994 Employee Incentive Plan (as amended
and restated effective as of August 25, 1997), as amended (the “Plan”), a copy
of which is attached hereto. Unless otherwise specified, capitalized terms used
in this Agreement shall have the meanings specified in the Plan. The terms and
conditions of the Plan are incorporated herein by this reference and govern
except to the extent that this Agreement provides otherwise.
RECIPIENT NAME:
GRANT DATE:
RESTRICTED SHARES: _________SHARES OF THE COMPANY’S COMMON STOCK SUBJECT TO THE
PERFORMANCE-
 
  BASED VESTING REQUIREMENTS SET FORTH IN THIS AGREEMENT (“RESTRICTED SHARES”).
THE VESTING TERMS ARE SET FORTH IN THE TERMS AND CONDITIONS ATTACHED HERETO AS
ANNEX A AND THE VESTING SCHEDULE ATTACHED HERETO AS ANNEX B AND SUCH ANNEXES ARE
INCORPORATED HEREIN BY THIS REFERENCE.

By accepting this Performance-Based Restricted Stock Award and any shares of
common stock of the Company (“Common Stock”) issued pursuant to this
Performance-Based Restricted Stock Award, Recipient agrees to the terms and
conditions set forth herein (the “Terms and Conditions”) and acknowledges
receipt of a copy of the Plan. Recipient represents that Recipient has read and
understands the terms of the Plan and this Performance-Based Restricted Stock
Award, and accepts this Performance-Based Restricted Stock Award subject to all
such terms and conditions, including any further amendments to the Plan.
Recipient also acknowledges that he or she should consult a tax advisor
regarding the tax aspects of this Award. Recipient is further hereby advised
that he or she may not rely on the Company for any opinion or advice as to the
personal tax implications of this Award. IF RECIPIENT DOES NOT ACCEPT THIS
AWARD, HE OR SHE MUST NOTIFY HUMAN RESOURCES, ATTENTION MICHAEL JONES, IN
WRITING WITHIN 30 DAYS OF THE GRANT DATE.
IN WITNESS WHEREOF, this Agreement has been executed by the Company and
Recipient to be effective as of the Grant Date specified above.

     
BMC SOFTWARE, INC.
  RECIPIENT
 
   
By:                                                            
                                                              
Name:
  Name (print):
Title:
   





--------------------------------------------------------------------------------



 



ANNEX A
TO
PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT
TERMS AND CONDITIONS
     1. Award. Pursuant to the Plan the Restricted Shares shall be issued as
hereinafter provided in Recipient’s name subject to certain restrictions
thereon.
     2. Definitions. For purposes of this Agreement, the terms “Cause,” “Change
of Control” and “Good Reason” shall have the meanings assigned to such terms in
the Employment Agreement (as defined below) or Change of Control Agreement (as
defined below), as applicable to Recipient, and the following terms shall have
the meanings indicated below:

  (a)   “Change of Control Termination” shall mean a termination of Recipient’s
employment with the Company within the 12-month period beginning on the date
upon which a Change of Control occurs, which termination of employment is by the
Company without Cause or by Recipient within 60 days of an event that
constitutes Good Reason.     (b)   “Change of Control Agreement” shall mean the
Change of Control Agreement, if any, between the Company and Recipient.     (c)
  “Employment Agreement” shall mean the Employment Agreement, if any, between
the Company and Recipient, as the same may be amended from time to time.     (d)
  “Forfeiture Restrictions” shall mean the restrictions to which the Restricted
Shares are subject as described in Section 3(a) hereof.

     3. Restricted Shares. The following restrictions apply to the Restricted
Shares:
    (a) Forfeiture Restrictions. The Restricted Shares shall not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions, and
except as provided in (b) below, in the event Recipient’s employment with the
Company shall terminate for any reason, Recipient shall, for no consideration,
forfeit to the Company all Restricted Shares to the extent then subject to the
Forfeiture Restrictions. The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Restricted Shares.
    (b) Lapse of Forfeiture Restrictions. With respect to each Performance
Period (as defined in Annex B), the Forfeiture Restrictions shall lapse as to
the Restricted Shares in accordance with the performance-based vesting schedule
set forth on Annex B (the “Vesting Schedule”), provided that Recipient has been
continuously employed by the Company (or

6



--------------------------------------------------------------------------------



 



one of its affiliates) from the Grant Date through the date the Committee
certifies the results for such Performance Period (the “Certification Date”).
The Committee shall determine the Company’s actual performance and shall certify
such results as soon as reasonably practicable following the completion of each
Performance Period. To the extent that the Vesting Schedule provides for partial
attainment against a performance target and such performance is achieved, then
the Forfeiture Restrictions shall lapse as to the corresponding percentage of
Restricted Shares set forth on the Vesting Schedule. To the extent that a
performance target is not achieved, the corresponding percentage of Restricted
Shares as set forth on the Vesting Schedule shall be forfeited to the Company.
The Company shall not issue fractional shares and shall round to the nearest
whole share when calculating vesting and lapsing of the Forfeiture Restrictions.
          Further, the Forfeiture Restrictions shall lapse as to all of the
Restricted Shares then subject to the Forfeiture Restrictions on the date
Recipient incurs a Change of Control Termination.
          (c) Book Entry and Certificates. The Company shall instruct its
transfer agent to record an entry in the Company’s shareholder records for the
Restricted Shares in the Recipient’s name, pursuant to which Recipient shall
have all of the rights of a shareholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided, however, that dividends paid in shares of the
Company’s stock (“Stock Dividends”) shall be subject to the Forfeiture
Restrictions). Recipient may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of the Restricted Shares unless and until the Forfeiture
Restrictions have lapsed and a breach of the terms of this Agreement shall cause
a forfeiture of the Restricted Shares. As soon as practicable following the
lapse of the Forfeiture Restrictions as to any portion of the Restricted Shares
and any Stock Dividends thereon, the Company shall cause the restrictions to be
lifted as to such shares and deposit such shares via electronic share transfer
(DWAC) in an account in the name of Recipient at a broker of the Company’s
choosing and shall notify Recipient of such action.
          (d) Corporate Acts. The existence of the Restricted Shares shall not
affect in any way the right or power of the Board or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but any stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement and any certificates
representing such stock, securities or other property shall be legended to show
such restrictions.

7



--------------------------------------------------------------------------------



 



     4. Tax Matters. RECIPIENT UNDERSTANDS THAT THE GRANT OF THIS AWARD, THE
LAPSE OF THE FORFEITURE RESTRICTIONS, THE ISSUANCE OF THE COMMON STOCK UPON A
LAPSE OF THE FORFEITURE RESTRICTIONS, AND THE SALE OF SUCH COMMON STOCK, MAY
HAVE TAX IMPLICATIONS FOR RECIPIENT. RECIPIENT SHOULD CONSULT HIS OR HER OWN TAX
ADVISOR. RECIPIENT ACKNOWLEDGES THAT HE OR SHE IS NOT RELYING ON THE COMPANY FOR
ANY TAX, FINANCIAL OR LEGAL ADVICE. IT IS SPECIFICALLY UNDERSTOOD BY THE
RECIPIENT THAT NO REPRESENTATIONS ARE MADE AS TO ANY PARTICULAR TAX TREATMENT
WITH RESPECT TO THIS AWARD. To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in compensation
income to Recipient for federal, state or foreign income tax purposes, the
Company may withhold the number of whole Restricted Shares having a market value
(based on the closing price of the Company’s common stock on the Grant Date or
the Certification Date, as applicable) equal to any tax required to be withheld
by reason of such compensation income. The Company is also authorized to
withhold from Recipient’s payroll check any additional funds to make up the
difference between the required tax withholding amount and the value of the
whole Restricted Shares calculated in the preceding sentence, or require payment
of such amount from Recipient, such that the Company does not have to withhold a
fractional Restricted Share for tax withholding purposes.
     5. Status of Stock. The Restricted Shares issued under this Agreement will
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws. The certificates,
if any, representing the Restricted Shares may bear such legend or legends as
the Committee deems appropriate in order to reflect the Forfeiture Restrictions
and to assure compliance with applicable securities laws. The Company may refuse
to register the transfer of the Restricted Shares on the stock transfer records
of the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions, this Agreement or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law. The Company may
give related instructions to its transfer agent, if any, to stop registration of
the transfer of the Restricted Shares in violation of this Agreement or any
applicable law.
     6. Obligations Upon Termination of Employment. In connection with
Recipient’s employment by the Company, the Company or an affiliate thereof shall
provide Recipient with access to the confidential information of the Company and
its affiliates, or shall provide Recipient the opportunity to develop business
good will inuring to the benefit of the Company and its affiliates, or shall
entrust business opportunities to Recipient. Recipient has agreed, and hereby
agrees, as specified in more detail in the Employment Agreement and/or
Recipient’s Invention and Non-Disclosure Agreement with the Company, to maintain
the confidentiality of the Company’s and its affiliates’ information and to
exercise the highest measures of fidelity and loyalty in the protection and
preservation of the Company’s and its affiliates’ goodwill and business
opportunities. As part of the consideration for the Restricted Shares, to
protect the Company’s and its affiliates’ confidential information, the business
good will of the Company and its affiliates that has been and will in the future
be developed in Recipient, and the business opportunities that have been and
will in the future be disclosed or entrusted to Recipient by the Company and its
affiliates, and as an additional

8



--------------------------------------------------------------------------------



 



incentive for the Company and Recipient to enter into this Agreement, the
Company and Recipient agree that if, during the term of Recipient’s employment
with the Company or its affiliates or within a 12-month period (or such longer
period, if any, as required for non-competition by Recipient under the terms of
his or her Employment Agreement) following the date upon which Recipient
terminates employment with the Company (the “Restrictive Period”), Recipient
fails for any reason to comply with any of the restrictive covenants set forth
in the Employment Agreement (as in effect on the original effective date of the
Employment Agreement), then the Company shall be entitled to recover from
Recipient, and Recipient shall pay to the Company, an amount of money equal to A
multiplied by B, where A equals the value (determined as of the date the
Forfeiture Restrictions lapse) of the Restricted Shares with respect to which
the Forfeiture Restrictions lapse during the one-year period preceding (and
including) the date of Recipient’s termination of employment with the Company
and its affiliates, and B equals the fraction X divided by Y, where X equals the
number of days in the Restrictive Period minus the number of consecutive days
following Recipient’s termination of employment with the Company during which
Recipient remained in compliance with the restrictive covenants set forth in the
Employment Agreement, and Y equals the number of days in the Restrictive Period.
     If any of the restrictions set forth in this Section 6 are found by a court
to be unreasonable, or overly broad in any manner, or otherwise unenforceable,
the parties hereto intend for such restrictions to be modified by the court so
as to be reasonable and enforceable and, as so modified, to be fully enforced.
     7. Employment Relationship. For purposes of this Agreement, Recipient shall
be considered to be in the employment of the Company as long as Recipient
remains an employee of either the Company, an affiliate of the Company, a parent
or subsidiary corporation (as defined in section 424 of the Internal Revenue
Code of 1986, as amended) of the Company, or a successor corporation. Nothing in
the adoption of the Plan, nor the award of the Restricted Shares thereunder
pursuant to this Agreement, shall confer upon Recipient the right to continued
employment by the Company or any of its affiliates or affect in any way the
right of the Company to terminate such employment at any time. Unless otherwise
specifically provided in a written employment agreement or by applicable law,
Recipient’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either Recipient or the
Company for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of Recipient’s employment with the
Company, and the cause of such termination, shall be determined by the
Committee, and its determination shall be final.
     8. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Recipient, such
notices or communications shall be effectively delivered if hand delivered to
Recipient at his principal place of employment or if sent by registered or
certified mail to Recipient at the last address Recipient has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal Recipient offices.
     9. Entire Agreement; Amendment. This Agreement replaces and merges all
previous

9



--------------------------------------------------------------------------------



 



agreements and discussions relating to the same or similar subject matters
between Recipient and the Company and constitutes the entire agreement between
Recipient and the Company with respect to the subject matter of this Agreement.
This Agreement may not be modified in any respect by any verbal statement,
representation or agreement made by any employee, officer, or representative of
the Company or by any written agreement unless signed by an officer of the
Company who is expressly authorized by the Company to execute such document.
     10. Binding Effect; Controlling Document. This Agreement shall be binding
upon and inure to the benefit of any successors to the Company and all persons
lawfully claiming under Recipient. In the event of a conflict between the text
of this Agreement and the Employment Agreement, the text of this Agreement shall
control.
     11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, UNITED STATES OF AMERICA,
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS.

10